Case 4:20-cv-04262 Document 27 Filed on 07/06/21 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  July 06, 2021
                                                               Nathan Ochsner, Clerk
Case 4:20-cv-04262 Document 27 Filed on 07/06/21 in TXSD Page 2 of 2
